In an action to recover under a policy of insurance for a burglary loss, defendant appeals from an order of the Supreme Court, Queens County (Lerner, J.), dated May 22, 1984, which granted plaintiff’s motion to vacate the dismissal of its complaint and restore the action to the Trial Calendar.
Order affirmed, with costs.
Special Term did not abuse its discretion in restoring this case since plaintiff never intended to abandon the action, but rather, delayed due to his belief that further pretrial discovery remained (see, CPLR 3404; Marco v Sachs, 10 NY2d 542). In addition to establishing a reasonable excuse for his delay, plaintiff demonstrated a lack of any significant prejudice to defendant and the existence of a meritorious claim (see, 22 NYCRR 675.5; Monacelli v Board of Educ., 92 AD2d 930). O’Connor, J. P., Weinstein, Brown and Kunzeman, JJ., concur.